Citation Nr: 0626032	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  96-17 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sinusitis.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
January 1970.

This matter came to the Board of Veterans' Appeals (Board) 
from a July 2000 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  This matter was remanded 
in March 2005, for further development.  



FINDING OF FACT

Sinusitis disability was not manifested during the veteran's 
active duty service, nor is sinusitis disability otherwise 
related to the veteran's active duty service.



CONCLUSION OF LAW

Sinusitis was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the veteran claimed 
entitlement to service connection for sinusitis prior to 
enactment of the VCAA.  The veteran's appeal stems from a 
July 2000 rating decision which denied service connection.  
In September 2003, a VCAA letter was issued to the veteran.  
The VCAA letter notified the veteran of what information and 
evidence is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.  Id.; but see VA 
O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the veteran in September 2003 was not 
given prior to the first AOJ adjudication of the claim, the 
notice was provided prior to initial certification of the 
veteran's claim to the Board.  Additionally, this matter was 
remanded in March 2005 to ensure compliance with the VCAA 
assistance provisions.  The contents of the VCAA notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Moreover, in 
April 2006 the veteran submitted a written statement that he 
did not have any other information or evidence to give VA to 
substantiate his claim.  Therefore, to decide the appeal 
would not be prejudicial to the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  
       
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim of service connection but there has 
been no notice of the types of evidence necessary to 
establish a disability rating or an effective date.  Despite 
the inadequate notice provided to the appellant, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  The Board notes that the RO 
did furnish the appellant a letter in September 2003 in which 
it advised him of the evidence necessary to support his 
service connection claim.  Since the Board concludes below 
that the preponderance of the evidence is against entitlement 
to service connection, any questions as to the appropriate 
disability rating and effective date to be assigned are 
rendered moot. 

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service medical records are on file, as are VA 
treatment records and a VA examination report.  There is no 
indication of relevant, outstanding records which would 
support the veteran's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

Criteria & Analysis

The issue before the Board involves a claim of entitlement to 
service connection for sinusitis.  Applicable law provides 
that service connection will be granted if it is shown that 
the veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A 'Report of Medical History' completed by the veteran for 
pre-induction purposes in October 1967, reflects that the 
veteran checked the 'Yes' boxes with regard to 'chronic or 
frequent colds' and 'sinusitis.'  With regard to these 
complaints, the examiner noted "frequent colds & sinusitis 
[illegible]."  A 'Report of Medical Examination' completed 
in October 1967, however, reflects that his sinuses were 
clinically evaluated as normal.  

Service medical records do not reflect any complaints of, or 
treatment for sinusitis.  The veteran contends that during 
service he sought treatment on several occasions for 
sinusitis that required treatment with antibiotics, however, 
service medical records are devoid of any treatment for 
sinusitis.  This is especially apparent based on the fact 
that his service medical records reflect multiple complaints 
related to the eyes, ears, and other issues, but there are no 
complaints related to his sinuses.  

Upon separation from service, the veteran completed a 'Report 
of Medical History' in October 1969, checking the 'Yes' boxes 
with regard to 'chronic or frequent cold' and 'sinusitis.'  
With regard to these complaints, the examiner noted 
"sinusitis - mild."  However, an October 1969 'Report of 
Medical Examination' reflected that the veteran's sinuses 
were clinically evaluated as normal. 

The veteran filed a claim of service connection for unrelated 
disorders in March 1970.  A report of VA examination 
conducted in April 1970 does not refer to any complaints or 
sinus findings. 

Post-service private medical records dated in March 1997 
reflect treatment for chronic sinusitis refractory with very 
significant symptoms.  As a result, in April 1997, the 
veteran underwent bilateral or unilateral endoscopic sinus 
surgery.  

VA treatment records dated in December 1999 reflect 
complaints of frontal sinus headaches, mild fevers, and 
greenish drainage, with an assessment of sinusitis, acute 
exacerbation.

The veteran underwent a VA examination in March 2005, in 
which he reported that as a teenager he had problems with his 
sinuses.  He recalled seeking private medical treatment, and 
a 'common cold' was diagnosed.  He reported incurring several 
episodes of sinusitis during service, requiring antibiotic 
treatment.  He reported that after service, his sinus 
condition worsened, and that in 1997 he required sinus 
surgery.  The examiner diagnosed chronic vasomotor rhinitis 
with no evidence of chronic sinusitis found.  In a December 
2005 addendum opinion, the examiner opined that the veteran's 
sinus condition was not due to service, finding that it pre-
existed service.  

Despite the opinion of the VA examiner in 2005, VA law 
provides that a veteran is presumed to be in sound condition, 
except for defects, infirmities or disorders noted when 
examined, accepted, and enrolled for service, or where clear 
and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1111.  Regulations expressly provide 
that the term "noted" denotes "[o]nly such conditions as 
are recorded in examination reports," 38 C.F.R. § 3.304(b), 
and that "[h]istory of preservice existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions."  Id. at (b)(1).

After reviewing the report of entrance examination in October 
1967, the Board must conclude that sinusitis was not in fact 
noted on entrance examination.  Although the veteran checked 
the 'Yes' box with regard to sinusitis upon entrance into 
service, his sinuses were clinically evaluated as normal at 
that time.  The fact that the veteran checked the appropriate 
box to indicate that he had had sinusitis is merely history, 
and the examiner's reference to frequent colds and sinusitis 
was entered in the section for clarifying the history given 
by the veteran.  As such, these comments merely repeat what 
the veteran told the examiner at that time.  Since the 
veteran's were clinically evaluated as normal even with 
knowledge of the veteran's history, the Board believes that 
sinusitis was not noted on examination and that the veteran 
is therefore presumed sound as to this disorder at the time 
of entry into service.  In other words, applying the law to 
the facts of this case the veteran is presumed not to have a 
preexisting chronic sinusitis disorder when he entered 
service.  In view of the lack of supporting evidence of 
inservice sinus problems, and a similar lack of supporting 
evidence for years after service, the Board is unable to find 
any evidence to rebut the presumption of soundness. 

Despite the veteran's reports of pertinent treatment during 
service, the service medical records do not reflect any such 
treatment for sinusitis.  At the time of his discharge 
examination, the veteran, again, checked the 'Yes' box for 
'sinusitis.'  Although the 'Report of Medical History' 
reflects a notation by the examiner of 'sinusitis - mild' it 
appears that such notation was made based on the subjective 
complaints of the veteran, not on any objective findings.  As 
noted, the 'Report of Medical Examination' reflected that his 
sinuses were clinically evaluated as normal.  Thus, based on 
review of the service medical records, although the veteran 
checked the 'Yes' box with regard to sinusitis, there are no 
objective findings of complaints related to or treatment for 
sinusitis.

Moreover, there is no evidence to support a finding that any 
current sinusitis is related to his period of service.  He 
reported that his sinusitis worsened after separation from 
service, however, the earliest objective medical evidence of 
treatment for the condition was in March 1997, approximately 
27 years after separation from service.  The Board believes 
if of some significance that the veteran did not include a 
claim based on sinusitis when he filed a claim for other 
disorders in Mary 1970, shortly after he was discharged from 
service.  This suggests that the veteran himself did not 
believe he was suffering from any chronic sinus disorder at 
that time as it would be reasonable to believe that he would 
have filed a claim for sinusitis as well.  

After reviewing the totality of the evidence, the Board must 
conclude that the preponderance of the evidence is against 
the veteran's claim.  The objective medical record is devoid 
of any sinus complaints or treatment during service, and 
there is no persuasive supporting evidence of sinusitis for 
well over 20 years after the veteran's discharge from 
service.  There is simply no persuasive showing of a nexus 
between his current sinus disorder and his active duty 
service. 


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


